***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JENNIYAH GEORGES ET AL. v. OB-GYN
                SERVICES, P.C., ET AL.
                     (SC 20170)
          Palmer, McDonald, D’Auria, Mullins, Kahn, Ecker, Js.*

                                   Syllabus

The plaintiffs, L and L’s minor daughter, G, sought damages for personal
    injuries that G had sustained allegedly as a result of the defendants’
    medical malpractice. Prior to trial, the plaintiffs filed an offer of compro-
    mise for $2 million, which the defendants did not accept. On October
    28, 2016, the trial court accepted the jury verdict awarding the plaintiffs
    $4.2 million against both of the defendants. Subsequently, the plaintiffs
    filed a motion for statutory (§ 52-192a (c)) offer of compromise interest
    and for statutory (§ 37-3b) postjudgment interest. On November 28, 2016,
    evidently as a result of a clerical error, an entry was placed on the case
    docket, stating ‘‘judgment on verdict for plaintiff.’’ On December 12,
    2016, the court awarded the plaintiffs both offer of compromise and
    postjudgment interest. On December 16, 2016, the defendants filed an
    appeal with the Appellate Court, challenging both the jury verdict and
    the trial court’s awards of offer of compromise and postjudgment inter-
    est. The plaintiffs filed a timely motion to dismiss the appeal, claiming
    that the defendants had failed to file the appeal within twenty days of
    the date that judgment was rendered, as required by the rule of practice
    (§ 63-1 (a)) governing the time to appeal. The defendants filed an objec-
    tion to that motion, claiming that their appeal from the judgment ren-
    dered in accordance with the jury verdict was timely because they filed
    it within twenty days of the trial court’s December 12, 2016 awards of
    offer of compromise and postjudgment interest. The defendants also
    filed a motion to suspend the rules of practice to permit the filing of a
    late appeal pursuant to the applicable rules of practice (§§ 60-2 (5) and
    60-3), claiming, in the alternative, that there was good cause to permit
    the late appeal in light of the confusion in the trial court concerning
    the date the judgment was rendered. The Appellate Court dismissed as
    untimely that portion of the defendants’ appeal challenging the jury
    verdict and, in doing so, denied the defendants’ motion to suspend the
    rules of practice to permit a late appeal. The Appellate Court also
    upheld the trial court’s awards of offer of compromise and postjudgment
    interest. On the granting of certification, the defendants appealed to
    this court. Held:
1. The Appellate Court properly dismissed as untimely the portion of the
    defendants’ appeal challenging the jury verdict, there having been no
    merit to the defendants’ claim that, although they did not file their appeal
    within twenty days of the date on which the judgment was rendered in
    accordance with the jury verdict, and did not file a request for an
    extension of time or a postverdict motion, their appeal was nonetheless
    timely because the appeal period should have been measured from the
    date of the trial court’s awards of offer of compromise and postjudgment
    interest, rather than the date the trial court accepted the jury verdict:
a. The defendants could not prevail on their claim that the judgment did
    not become final for purposes of appeal when the trial court accepted
    the jury verdict insofar as the court had yet to determine whether, or
    how much, offer of compromise interest should be awarded under § 52-
    192a, as a determination of the amount of offer of compromise interest
    is not an essential prerequisite to an appealable final judgment on the
    merits, because, although the presence of an unresolved claim for relief
    can delay the finality of a judgment on the merits, offer of compromise
    interest is not part of the plaintiffs’ compensation for the alleged wrong-
    doing or unlawful conduct that gave rise to the underlying action, and,
    thus, a decision regarding offer of compromise interest does not require
    an assessment of the merits of the underlying case; moreover, under
    § 52-192a (c), trial courts have no discretion to determine if, or how
    much, offer of compromise interest should be awarded, as that statute
    requires that such interest be awarded when the amount of the verdict
    is equal to or exceeds the offer of compromise and prescribes the precise
    formula for calculating it.
b. The defendants could not prevail on their claim that, under Practice Book
    § 63-1 (c) (1), which provides for the tolling of the twenty day appeal
    period when a motion filed within the original twenty day appeal period
    seeks an alteration to the terms of the judgment, the plaintiffs’ motion
    for offer of compromise and postjudgment interest created a new twenty
    day period within which the defendants could appeal from the judgment
    rendered in accordance with the jury verdict: the awards of offer of
    compromise and postjudgment interest, although increasing the plain-
    tiffs’ overall recovery, did not alter the amount of compensatory damages
    the jury previously had awarded, and, accordingly, the plaintiffs’ motion
    for such interest did not seek an alteration of the judgment within the
    meaning of Practice Book § 63-1 (c) (1); moreover, federal precedent
    interpreting an analogous federal rule of appellate procedure (Fed. R.
    App. Proc. 4 (a) (4)) supported the view that postverdict motions for
    statutory interest do not seek an alteration to the underlying judgment.
2. The Appellate Court did not abuse its discretion in denying the defendants’
    motion to suspend the rules of practice to permit a late appeal, as the
    defendants failed to establish good cause: despite the defendants’ claim
    that there was widespread confusion in the trial court about the date
    the judgment was rendered, there was no reasonable basis for any such
    confusion, as the rules of practice (§§ 17-2 and 63-1 (b)) directing trial
    courts to render judgments on jury verdicts and providing that the appeal
    period begins to run when the verdict is accepted, plainly should have
    put the defendants’ counsel on notice that, when the trial court accepted
    the verdict on October 28, 2016, and no subsequent motions were filed
    under the rules of practice (§§ 16-35 and 17-2A) governing certain post-
    verdict motions, a final judgment had been rendered and the twenty
    day appeal period had begun to run, and the erroneous entry placed on
    the case docket suggesting that the judgment had been rendered for
    the plaintiffs on November 28, 2016, was of no moment because the
    twenty day appeal period had expired eleven days before that entry
    appeared on the docket; moreover, the Appellate Court reasonably con-
    cluded that the defendants had failed to show good cause on the basis
    of their claimed good faith belief that there was no appealable final
    judgment until the trial court issued its decision awarding interest on
    December 12, 2016, as established final judgment principles should have
    put the defendants’ counsel on notice that offer of compromise interest
    is not a type of relief that delays finality, and nothing in the text of
    Practice Book § 63-1 (c) (1), or Connecticut case law interpreting it,
    remotely suggested that a postjudgment motion for mandatory interest,
    such as the plaintiffs’ motion in the present case, alters any aspect of
    the underlying judgment; furthermore, contrary to the defendants’ claim,
    the size of the verdict did not render the Appellate Court’s refusal to
    hear the appeal challenging the jury verdict an abuse of discretion,
    particularly in light of the wholly inadequate explanations proffered by
    the defendants for why they failed to appeal until approximately one
    month after the deadline, and, although the gravity of the consequences
    of a dismissal to the appealing party is not wholly irrelevant to a good
    cause analysis, under the circumstances of the present case, the size
    of the verdict, in and of itself, did not compel the conclusion that the
    Appellate Court abused its discretion.
              (Two justices concurring in part and dissenting
                            in part in one opinion)
       Argued October 23, 2019—officially released June 3, 2020**

                            Procedural History

   Action to recover damages for, inter alia, medical
malpractice, and for other relief, brought to the Superior
Court in the judicial district of New London, where
the plaintiff Jean Georges withdrew from the action;
thereafter, the case was tried to the jury before Vac-
chelli, J.; verdict and judgment for the named plaintiff
and in part for the plaintiff Marie Leoma; subsequently,
the court granted the motion of the named plaintiff et
al. for offer of compromise and postjudgment interest,
and the defendants appealed to the Appellate Court,
which granted in part the motion of the named plaintiff
et al. to dismiss the appeal and denied the defendants’
motion to suspend the rules of practice to permit a late
appeal; thereafter, this court dismissed the defendants’
petition for certification to appeal; subsequently, the
Appellate Court, Keller, Prescott and Bright, Js.,
affirmed the judgment of the trial court as to offer of
compromise and postjudgment interest, and the defen-
dants, on the granting of certification, appealed to this
court. Affirmed.
 David J. Robertson, with whom, on the brief, was
Malaina J. Sylvestre, for the appellants (defendants).
  Alinor C. Sterling, with whom were James D. Hor-
witz and, on the brief, Cynthia C. Bott, for the appellees
(named plaintiff et al.).
   Jeffrey R. Babbin and Christopher P. Kriesen filed
a brief for the Connecticut Defense Lawyers Associa-
tion as amicus curiae.
                          Opinion

   MULLINS, J. The defendants, OB-GYN Services, P.C.,
and Brenda Gilmore, appealed from the judgment of
the trial court rendered following a jury verdict in favor
of the plaintiff Marie Leoma and the named plaintiff,
Jenniyah Georges, Leoma’s minor daughter, on certain
medical malpractice claims.1 The Appellate Court, how-
ever, granted in part the plaintiffs’ motion to dismiss the
appeal as untimely and denied the defendants’ motion
to suspend the rules of practice to permit a late appeal.
On appeal to this court, the defendants claim that the
Appellate Court (1) improperly granted the plaintiffs’
motion to dismiss the portion of the appeal challenging
the jury’s verdict as untimely, and (2) abused its discre-
tion in denying their motion to suspend the rules of
practice to permit a late appeal. We disagree and,
accordingly, affirm the judgment of the Appellate Court.
  The record reveals the following relevant facts and
procedural history. The plaintiffs filed their original
complaint on December 12, 2011. In that complaint,
the plaintiffs alleged that the defendants committed
malpractice during Leoma’s pregnancy and labor, and
during the delivery of Jenniyah Georges, causing Jenni-
yah Georges to sustain severe, permanent injuries. On
May 16, 2013, the plaintiffs filed an offer of compromise
directed to both defendants, offering to settle the claim
for $2 million. The defendants did not accept the offer of
compromise, which resulted in it being deemed rejected
thirty days later by operation of law.2 A jury trial ensued.
  On October 28, 2016, the jury returned a verdict for
the plaintiffs of $4.2 million as against both defendants.
The trial court accepted the verdict that same day. The
defendants did not file any postjudgment motions chal-
lenging the jury’s verdict.
   On November 8, 2016, the plaintiffs filed a motion
seeking offer of compromise interest. The plaintiffs
argued that they were entitled to such interest pursuant
to General Statutes § 52-192a (c)3 and Practice Book
§ 17-18 because the defendants failed to accept the
plaintiffs’ offer of compromise for $2 million and the
jury’s verdict of $4.2 million exceeded that amount.
The plaintiffs’ motion also sought postjudgment interest
under General Statutes § 37-3b.4 The defendants filed
an objection to the plaintiffs’ motion. On November 28,
2016, evidently as a result of a clerical error, an entry
was placed on the electronic docket, stating ‘‘judgment
on verdict for plaintiff.’’
   On December 12, 2016, the trial court issued a memo-
randum of decision, awarding the plaintiffs both offer
of compromise and postjudgment interest. With respect
to offer of compromise interest, the court concluded
that the ‘‘end date’’ for calculating the interest was the
date the judgment was rendered and clarified that the
judgment was rendered on October 28, 2016—the date
the verdict was accepted by the court—not November
28, 2016. The court clarified that the docket entry made
on November 28, 2016, which referenced November 28,
2016, as the date of the judgment, had been made in
error. The court awarded the plaintiffs $1,639,496.55
in offer of compromise interest. The trial court also
awarded the plaintiffs postjudgment interest under § 37-
3b, to be calculated at 10 percent per year, commencing
on November 17, 2016, twenty days from the date of the
judgment, ‘‘subject to tolling as permitted by statute.’’
   On December 16, 2016, the defendants filed an appeal
with the Appellate Court, challenging both the jury’s
verdict and the trial court’s awards of offer of compro-
mise and postjudgment interest.5 The plaintiffs filed a
timely motion to dismiss the appeal or, in the alterna-
tive, to dismiss the portion of the appeal challenging
the jury’s verdict. They claimed that the defendants
failed to file the appeal within twenty days of the date
the judgment was rendered, as required by Practice
Book § 63-1 (a). The defendants filed an objection to
that motion, arguing that their appeal from the judgment
rendered in accordance with the jury’s verdict was
timely because they filed it within twenty days of the
trial court’s December 12, 2016 memorandum of deci-
sion awarding the offer of compromise and postjudg-
ment interest. The defendants also filed a motion to
suspend the rules of practice to permit a late appeal
pursuant to Practice Book §§ 60-2 (5)6 and 60-3,7
arguing, in the alternative, that there was ‘‘good cause’’
to permit the late appeal in light of the ‘‘significant
amount of confusion in the trial court’’ concerning the
date the judgment was rendered. This motion largely
focused on the erroneous docket entry of November
28, 2016, listing that date as the date of the judgment.
  The Appellate Court granted in part the plaintiffs’
motion to dismiss and denied the defendants’ motion
to suspend the rules of practice to permit a late appeal.
This certified appeal followed.8
                            I
  The defendants claim that the Appellate Court
improperly granted the plaintiffs’ motion to dismiss the
portion of the defendants’ appeal challenging the jury’s
verdict because the appeal was timely. We disagree.
  We review the Appellate Court’s decision to dismiss
an untimely appeal for abuse of discretion; see, e.g.,
Ramos v. Commissioner of Correction, 248 Conn. 52,
53, 59, 61, 727 A.2d 213 (1999); cf. Kelley v. Bonney,
221 Conn. 549, 559 and n.4, 606 A.2d 693 (1992) (noting
that Appellate Court has broad discretion to determine
whether to hear late appeal); but questions concerning
whether the judgment was final for purposes of appeal,
or when the twenty day appeal period began to run,
are questions of law over which our review is plenary.
See, e.g., Hylton v. Gunter, 313 Conn. 472, 478, 97 A.3d
970 (2014); In re Haley B., 262 Conn. 406, 410–11, 815
A.2d 113 (2003).
   ‘‘Unless a different time period is provided by statute,
an appeal must be filed within twenty days of the date
notice of the judgment or decision is given.’’ Practice
Book § 63-1 (a). ‘‘In civil jury cases, the appeal period
shall begin when the verdict is accepted.’’ Practice Book
§ 63-1 (b). Likewise, with respect to the date the judg-
ment is deemed to have been rendered in such cases,
Practice Book § 17-2 provides in relevant part: ‘‘If no
motions under Sections 16-35 or [17-2A] are filed, upon
the expiration of the time provided for the filing of such
motions, judgment on the verdict shall be rendered in
accordance with the verdict, and the date of the judg-
ment shall be the date the verdict was accepted. . . .’’
(Emphasis added.)
   In the present case, the trial court accepted the jury’s
verdict on October 28, 2016, which meant that, in the
absence of an extension of time or the filing of a postver-
dict motion by the defendants, the defendants had until
November 17, 2016, to appeal from the judgment ren-
dered in accordance with that verdict. The defendants
did not file any posttrial motions under Practice Book
§ 16-35 or Practice Book § 17-2A; nor did they request
an extension of the appeal period. The defendants did
not file their appeal until December 16, 2016, approxi-
mately one month after the deadline. The defendants
contend, however, that their appeal was nonetheless
timely because they filed it within twenty days of the
court’s December 12, 2016 decision awarding offer of
compromise and postjudgment interest. The defendants
argue that the appeal period should be measured from
the date of this subsequent decision, rather than the
date the verdict was accepted, because (1) there was
no appealable final judgment until the court awarded
offer of compromise and postjudgment interest, and (2)
the plaintiffs’ November 8, 2016 motion for interest
created a new twenty day appeal period pursuant to
Practice Book § 63-1 (c) (1).
  We address these questions of law in turn.
                            A
   The first question is whether the date of the final
judgment for purposes of appeal is October 28, 2016,
the date the trial court accepted the jury’s verdict. It is
well settled that ‘‘the acceptance of the jury verdict at
the time it is [returned] is deemed to constitute a final
judgment . . . unless a motion to set aside is later
filed.’’ (Citations omitted; internal quotation marks
omitted.) Kolich v. Shugrue, 198 Conn. 322, 327, 502
A.2d 918 (1986); see also Practice Book § 17-2. The
defendants argue, however, that, in the present case,
the judgment did not become final for purposes of
appeal when the verdict was accepted because the trial
court had yet to determine whether, or how much,
offer of compromise interest should be awarded under
§ 52-192a.
   This court has held that the presence of an unresolved
claim for relief can delay the finality of a judgment on
the merits. This, however, is the exception to the usual
rule and generally applies only if the form of relief
being sought ‘‘seek[s] compensation for the alleged[ly]
wrongful conduct of the defendants, which depend[s]
upon an assessment of the underlying merits of the
transaction between the parties.’’ (Internal quotation
marks omitted.) Broadnax v. New Haven, 294 Conn.
280, 297, 984 A.2d 658 (2009); see, e.g., Balf Co. v. Spera
Construction Co., 222 Conn. 211, 215, 608 A.2d 682
(1992) (claim for discretionary prejudgment interest
postponed finality of judgment because ‘‘[t]he plaintiff’s
right to such a recovery is part of its claim to be made
whole,’’ and ‘‘[w]hether it succeeds will depend upon
an assessment of the underlying merits’’);9 see also
Stroiney v. Crescent Lake Tax District, 197 Conn. 82,
84, 495 A.2d 1063 (1985) (judgment ‘‘rendered only [on]
the issue of liability without an award of damages’’
is interlocutory).
   Conversely, when the postverdict relief is not
designed to compensate the plaintiffs for the underlying
wrongdoing and does not require the trial court to exam-
ine the merits of the underlying case, it is collateral to
the judgment and does not affect its finality for purposes
of appeal. See, e.g., Hylton v. Gunter, supra, 313 Conn.
485 n.12 (noting that award of attorney’s fees and litiga-
tion costs as part of common-law punitive damages
claim would not affect finality of judgment because
their ‘‘calculation . . . derives from evidence that is
collateral to that considered in the main cause of
action’’); Paranteau v. DeVita, 208 Conn. 515, 522–23,
544 A.2d 634 (1988) (adopting ‘‘bright-line rule’’ that ‘‘a
judgment on the merits is final for purposes of appeal
even though the recoverability or amount of attorney’s
fees for the litigation remains to be determined’’).10
   Offer of compromise interest plainly falls into the
latter category because it does not entail any examina-
tion of matters encompassed within the merits of the
underlying action. Although offer of compromise inter-
est increases a plaintiff’s overall recovery, offer of com-
promise interest is not part of the plaintiff’s compensa-
tion for the alleged wrongdoing or unlawful conduct
that gave rise to the underlying action. See Paine Web-
ber Jackson & Curtis, Inc. v. Winters, 22 Conn. App.
640, 652–54, 579 A.2d 545 (explaining that, unlike discre-
tionary prejudgment interest, which ‘‘constitutes an ele-
ment of the damages awarded,’’ offer of compromise
interest is ‘‘unrelated to the underlying [damages
claim]’’), cert. denied, 216 Conn. 820, 581 A.2d 1055
(1990). Rather, ‘‘interest awarded under § 52-192a is
solely related to a defendant’s rejection of an advanta-
geous offer to settle before trial and his subsequent
waste of judicial resources.’’ (Emphasis added; internal
quotation marks omitted.) Blakeslee Arpaia Chapman,
Inc. v. El Constructors, Inc., 239 Conn. 708, 742, 687
A.2d 506 (1997). In other words, an award of offer of
compromise interest is punitive, rather than compensa-
tory, in nature. Id., 752; see also Accettullo v. Worcester
Ins. Co., 256 Conn. 667, 673, 775 A.2d 943 (2001).
    Accordingly, a decision regarding offer of compro-
mise interest does not require an assessment of the
merits of the underlying case. Under § 52-192a (c), trial
courts have no discretion to determine if, or how much,
offer of compromise interest should be awarded. The
statute requires the interest to be awarded if the amount
of the verdict is equal to or exceeds the offer of compro-
mise and prescribes the precise formula for calculating
it. See footnote 3 of this opinion. ‘‘[A]n award of interest
under § 52-192a is mandatory, and the application of
§ 52-192a does not depend on an analysis of the underly-
ing circumstances of the case or a determination of
the facts.’’ (Emphasis omitted; internal quotation marks
omitted.) Blakeslee Arpaia Chapman, Inc. v. El Con-
structors, Inc., supra, 239 Conn. 752.
   We therefore conclude that a determination of the
amount of offer of compromise interest to be awarded
is not an essential prerequisite to an appealable final
judgment on the merits. See Earlington v. Anastasi,
293 Conn. 194, 196–97 n.3, 976 A.2d 689 (2009) (noting
that judgment was final despite failure to award offer
of compromise interest ‘‘[b]ecause a decision to award
such interest pursuant to . . . § 52-192a is severable
from the proceedings on the merits and does not require
the exercise of discretion’’). In the present case, the
judgment became final on October 28, 2016, when the
court accepted the jury verdict. See Practice Book § 17-
2; Practice Book § 63-1 (b). The court’s subsequent deci-
sion on December 12, 2016, awarding offer of compro-
mise interest, ‘‘raise[d] a collateral and independent
claim that is separately appealable as a final judgment.’’
Paranteau v. DeVita, supra, 208 Conn. 523; see id.
(determining whether supplemental postjudgment
order regarding amount of attorney’s fees may raise
claim that is separately appealable as final judgment).
                             B
   The defendants next argue that, under Practice Book
§ 63-1 (c) (1), the plaintiffs’ November 8, 2016 motion
for offer of compromise interest and for postjudgment
interest under § 37-3b created a new twenty day period
within which the defendants could appeal from the
judgment rendered in accordance with the jury’s ver-
dict. They contend that this new appeal period began
to run when the court decided that motion on December
12, 2016. We are not persuaded.
   Under Practice Book § 63-1 (c) (1), ‘‘[i]f a motion is
filed within the appeal period that, if granted, would
render the judgment, decision or acceptance of the
verdict ineffective . . . a new twenty day period . . .
for filing the appeal shall begin on the day that notice
of the ruling is given on the last such outstanding motion
. . . .’’ (Emphasis added.) That subdivision explains
that the motions that meet these criteria include, inter
alia, ‘‘motions that seek . . . any alteration of the terms
of the judgment.’’11 In determining whether a motion
seeks an ‘‘alteration’’ of the terms of the judgment, ‘‘we
look to the substance of the relief sought by the motion
rather than the form.’’ In re Haley B., supra, 262
Conn. 413.
   The defendants contend that the plaintiffs’ motion
for offer of compromise and postjudgment interest
altered the terms of the judgment under Practice Book
§ 63-1 (c) (1) because it ‘‘change[d] the judgment from
the initial amount of the verdict [$4.2 million], to the
amount of the verdict plus offer of compromise inter-
est.’’ We disagree.
   The defendants rely on In re Haley B., supra, 262
Conn. 406, which considered the application of Practice
Book § 63-1 (c) (1) in a custody dispute. Id., 407, 412.
In that case, the trial court denied the intervening
respondent’s motion for custody or guardianship over
her grandchild but ordered weekly visitation with the
grandchild. Id., 407–409. Subsequently, in response to
an oral motion raised by the Department of Children and
Families (department), the court reduced the amount of
visitation it had previously awarded to the intervening
respondent to once per month. Id., 409–10. This court
concluded that the department’s motion had sought a
modification or alteration of the trial court’s original
order, thereby triggering a new appeal period under
§ 63-1 (c) (1), because the motion resulted in the court’s
‘‘chang[ing]’’ its prior order of weekly visitation by
reducing it to monthly visitation. Id., 414. Therefore, ‘‘a
portion of the court’s original decision, namely, that part
requiring weekly visitation, was rendered ineffective by
the subsequent order of the court reducing visitation
to a monthly basis.’’ (Emphasis in original.) Id.
   In re Haley B. is not controlling here. That case
involved the trial court’s altering a substantive term of
its prior judgment. In the present case, the awards of
statutory interest—although increasing the plaintiffs’
overall recovery—did not alter the amount of compen-
satory damages the jury previously had awarded. As to
whether the addition of these interest awards to the
existing judgment creates a new appeal period under
Practice Book § 63-1 (c) (1), our research has not
revealed any pertinent Connecticut appellate authority
addressing the applicability of that rule in this particular
context. We find persuasive, however, the reasoning of
the United States Supreme Court in interpreting the
analogous federal rule, set forth in rule 4 (a) (4) of the
Federal Rules of Appellate Procedure. See Balf Co. v.
Spera Construction Co., supra, 222 Conn. 215 (adopting
United States Supreme Court’s reasoning in Osterneck
v. Ernst & Whinney, 489 U.S. 169, 173–77, 109 S. Ct.
987, 103 L. Ed. 2d 146 (1989), to determine whether
judgment was final, ‘‘even though the United States
Supreme Court was applying [rule 59 (e) of] the Federal
Rules of Civil Procedure’’ and rule 4 (a) (4) of Federal
Rules of Appellate Procedure); cf. Paranteau v. DeVita,
supra, 208 Conn. 522–23 (adopting United States
Supreme Court’s reasoning in determining whether
judgment on merits was final for purposes of appeal
even though that court applied federal law).
   Similar to Practice Book § 63-1 (c) (1), which creates
a new appeal period for, inter alia, motions seeking
‘‘any alteration of the terms of the judgment,’’ rule 4 (a)
(4) (A) (iv) of the Federal Rules of Appellate Procedure
creates a new appeal period for motions that, pursuant
to rule 59 (e) of the Federal Rules of Civil Procedure,
‘‘alter or amend a judgment . . . .’’ ‘‘[F]ederal courts
generally have invoked [r]ule 59 (e) [of the Federal
Rules of Civil Procedure] only to support reconsidera-
tion of matters properly encompassed in a decision on
the merits.’’ (Internal quotation marks omitted.)
Buchanan v. Stanships, Inc., 485 U.S. 265, 267, 108 S.
Ct. 1130, 99 L. Ed. 2d 289 (1988). Thus, a postjudgment
motion for costs did not purport to alter any aspect of
the judgment; rather, it ‘‘sought only what was due
because of the judgment. . . . Assessment of such
costs does not involve reconsideration of any aspect
of the decision on the merits.’’ (Emphasis in original.)
Id., 268. The United States Supreme Court explained
that, although the outcome may have been different ‘‘if
expenses of this sort were provided as an aspect of the
underlying action,’’ a motion for costs ‘‘raises issues
wholly collateral to the judgment in the main cause of
action, issues to which [r]ule 59 (e) [of the Federal
Rules of Civil Procedure] was not intended to apply.’’
Id., 268–69.
   Following the rationale of the United States Supreme
Court, we conclude that the plaintiffs’ motion for offer
of compromise and postjudgment interest did not seek
an ‘‘alteration’’ of the judgment within the meaning of
Practice Book § 63-1 (c) (1). As we explained in part I A
of this opinion, a decision to award offer of compromise
interest under § 52-192a is ministerial and does not
require the trial court to reconsider any aspect of the
decision on the merits.
   The same is true of postjudgment interest under § 37-
3b, which similarly leaves trial courts with no discretion
in determining whether to award such interest. See,
e.g., DiLieto v. County Obstetrics & Gynecology Group,
P.C., 310 Conn. 38, 48, 74 A.3d 1212 (2013) (legislative
history of § 37-3b ‘‘leaves no doubt that the legislature
. . . convert[ed] § 37-3b from a statute that permitted
an award of postjudgment interest in the discretion of
the trial court into one that mandates such an award’’);
see also footnote 4 of this opinion. A claim for interest
under § 37-3b also does not require, or permit, the trial
court to reconsider the merits of the case because such
interest is not an element of the plaintiff’s damages in
the underlying action. See Hicks v. State, 297 Conn.
798, 804, 1 A.3d 39 (2010) (‘‘[I]nterest awarded pursuant
to § 37-3b is in addition to and based upon the amount
of damages as determined by the trier of fact. Postjudg-
ment interest, therefore, cannot be an element of dam-
ages.’’). Indeed, because § 37-3b requires the interest
to be calculated ‘‘upon the amount of the judgment,’’ a
claim for such interest cannot even be considered until
after the plaintiff has recovered a judgment against the
defendant. Accordingly, an award of interest under § 37-
3b is collateral to, and does not alter for purposes of
Practice Book § 63-1 (c) (1), the judgment on the merits.
See White v. New Hampshire Dept. of Employment
Security, 455 U.S. 445, 451–52, 102 S. Ct. 1162, 71 L.
Ed. 2d 325 (1982) (motion for attorney’s fees did not
alter judgment under rule 59 (e) of Federal Rules of
Civil Procedure because it ‘‘require[d] an inquiry . . .
that cannot even commence until one party has ‘pre-
vailed’ ’’).
  We therefore conclude that the plaintiffs’ postverdict
motion for mandatory interest under §§ 52-192a and 37-
3b did not seek an ‘‘alteration’’ of the judgment within
the meaning of Practice Book § 63-1 (c) (1) and certainly
did not render the judgment ineffective. Rather, the
motion ‘‘sought only what was due because of the judg-
ment.’’ (Emphasis in original.) Buchanan v. Stanships,
Inc., supra, 485 U.S. 268. The twenty day appeal period
began to run on October 28, 2016, when the court
accepted the jury verdict; see Practice Book § 63-1 (b);
and expired on November 17, 2016, approximately one
month before the defendants filed their appeal from
the judgment rendered in accordance with that verdict
on December 16, 2016. Accordingly, the Appellate Court
correctly concluded that the appeal was untimely.
                            II
   The defendants claim that the Appellate Court abused
its discretion in denying their motion to suspend the
rules of practice to permit a late appeal. We disagree.
   We begin with the principles governing our review.
‘‘The rules of practice vest broad authority in the Appel-
late Court for the management of its docket.’’ (Internal
quotation marks omitted.) Alliance Partners, Inc. v.
Voltarc Technologies, Inc., 263 Conn. 204, 210, 820 A.2d
224 (2003). Practice Book § 60-2 provides in relevant
part that ‘‘[t]he supervision and control of the proceed-
ings shall be in the court having appellate jurisdiction
from the time the appellate matter is filed . . . . [The
court] may . . . on its own motion or upon motion of
any party . . . (5) order that a party for good cause
shown may file a late appeal . . . unless the court lacks
jurisdiction to allow the late filing . . . .’’ Practice
Book § 60-3 further provides that, ‘‘[i]n the interest of
expediting decision, or for other good cause shown,
the court in which the appellate matter is pending may
suspend the requirements or provisions of any of these
rules on motion of a party or on its own motion and may
order proceedings in accordance with its direction.’’
   ‘‘In the absence of jurisdictional barriers, appellate
tribunals must exercise their discretion to determine
whether a late appeal should be permitted to be heard.
. . . Thus, we review the Appellate Court’s decision
[to deny a motion for permission to file a late appeal]
under the abuse of discretion standard. In determining
whether there has been an abuse of discretion, every
reasonable presumption should be given in favor of the
correctness of the court’s ruling. . . . Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done.’’ (Cita-
tions omitted; internal quotation marks omitted.) Alli-
ance Partners, Inc. v. Voltarc Technologies, Inc., supra,
263 Conn. 210. In the absence of evidence that the
Appellate Court ‘‘decided the matter so arbitrarily as
to vitiate logic, or has decided it based on improper or
irrelevant factors,’’ its decision must be upheld. (Inter-
nal quotation marks omitted.) State v. Holley, 327 Conn.
576, 628, 175 A.3d 514 (2018).
   Consistent with this court’s prior cases, we empha-
size at the outset that our review of the Appellate
Court’s decision is especially deferential in the present
case in light of the Appellate Court’s ‘‘broad authority
to manage its docket. . . . In the exercise of that
authority, [the Appellate Court] legitimately has
adopted a policy of docket control that, in other than
exceptional cases, the need to address cases that were
filed timely outweighs the need to permit appeals that
are in fact late.’’ (Citation omitted; internal quotation
marks omitted.) Alliance Partners, Inc. v. Voltarc Tech-
nologies, Inc., supra, 263 Conn. 212; see also Ramos v.
Commissioner of Correction, supra, 248 Conn. 61.
   The Appellate Court has explained that, under this
policy, it may ‘‘exercise its discretion to consider late
appeals, even when a party timely files a motion to
dismiss an untimely appeal. . . . Given the large num-
ber of appeals . . . filed in [the Appellate Court], how-
ever, [the court has] adopted a policy that gives prece-
dence to those appeals that are timely filed . . . .
Therefore, when a motion to dismiss that raises untime-
liness is, itself, timely filed . . . it is ordinarily [the
court’s] practice to dismiss the appeal if it is in fact
late, and if no reason readily appears on the record
to warrant an exception to [the court’s] general rule.’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Blue Cross/Blue Shield of Connecticut,
Inc. v. Gurski, 47 Conn. App. 478, 481–82, 705 A.2d
566 (1998). The Appellate Court has numerous times
‘‘announced this policy, putting all litigants, including
the [litigants in the present case], on fair notice thereof.’’
Alliance Partners, Inc. v. Voltarc Technologies, Inc.,
supra, 263 Conn. 212. This previously announced policy
of dismissing untimely appeals in the absence of a
readily apparent reason to hear the appeal generally
weighs in favor of upholding the Appellate Court’s deci-
sion to deny a request for permission to file a late
appeal.12 See id., 214.
   In determining whether the Appellate Court abused
its discretion in the present case, we examine the defen-
dants’ motion to suspend the rules of practice to permit
a late appeal in order to assess whether the defendants
established the requisite ‘‘good cause’’ under Practice
Book §§ 60-2 (5) and 60-3. See id., 209 n.9 (‘‘[i]n
reviewing the Appellate Court’s [decision to deny a
motion for permission to file a late appeal], we take
into account the [appellant’s] representations’’ in that
motion).
   In their motion, the defendants asserted, first, that
there was ‘‘widespread confusion’’ in the trial court as
to the date the judgment was actually rendered, for
which they should not be penalized. In particular, they
noted the docket entry that erroneously listed the date
of the judgment as November 28, 2016. Second, the
defendants argued that they had a ‘‘good faith belief’’
that there was no appealable final judgment until the
court issued its decision awarding offer of compromise
and postjudgment interest on December 12, 2016.
Finally, the defendants emphasized that the substantial
size of the jury’s verdict, $4.2 million, counseled in favor
of permitting their untimely appeal to proceed.
   We find these justifications unconvincing. Despite
the defendants’ claim that there was ‘‘widespread confu-
sion’’ in the trial court about the date the judgment
was rendered, we see no reasonable basis for any such
confusion. Practice Book § 17-2 expressly provides that,
if no motions under Practice Book § 16-35 or Practice
Book § 17-2A are filed, ‘‘the date of the judgment shall
be the date the verdict was accepted.’’ Further, Practice
Book § 63-1 (b) provides that, ‘‘[i]n civil jury cases, the
appeal period shall begin when the verdict is accepted.’’
These provisions plainly should have put the defen-
dants’ counsel on notice that, when the trial court
accepted the verdict on October 28, 2016, and no subse-
quent motions under Practice Book § 16-35 or Practice
Book § 17-2A were filed, a final judgment had been
rendered and the twenty day appeal period had began
to run.
  In this regard, the erroneous entry placed on the
docket suggesting that the judgment had been rendered
in favor of the plaintiffs on November 28, 2016, is of
no moment. The twenty day appeal period expired on
November 17, 2016, eleven days before that erroneous
entry appeared on the docket. We therefore fail to see
how the erroneous entry could have been the cause
of the defendants’ failure to appeal on or before the
November 17, 2016 deadline.
   Nor did the Appellate Court act unreasonably when
it concluded that the defendants had failed to show
good cause on the basis of their claimed ‘‘good faith
belief’’ that there was no appealable final judgment
until the court issued its decision awarding interest on
December 12, 2016. Again, Practice Book § 17-2 explic-
itly provides that ‘‘the date of the judgment shall be the
date the verdict was accepted.’’ Further, even if the
defendants had harbored some uncertainty about the
date final judgment was rendered, ‘‘[t]he filing require-
ments prescribed by [our rules of practice] cannot be
abrogated . . . by a party’s perception that appeal is
unnecessary during the appropriate appeal period. The
fact that the need for an appeal may not have been
evident until after the mandated filing period passed is
not a circumstance that impels us to bypass the require-
ments of our rules of practice.’’ Lucisano v. Lucisano,
200 Conn. 202, 206, 510 A.2d 186 (1986). Moreover, the
defendants have offered no reason why, if there was
any doubt in their minds as to whether the judgment
was final on October 28, 2016, they did not ‘‘take the
obviously safer route’’; Alliance Partners, Inc. v. Vol-
tarc Technologies, Inc., supra, 263 Conn. 212; and imme-
diately appeal from the judgment rendered in accor-
dance with the jury’s verdict, which they later could
have amended to include any claims challenging the
court’s subsequent interest awards.13 See, e.g., Ran-
dazzo v. Sakon, 181 Conn. App. 80, 87–88 n.7, 189 A.3d
616, cert. denied, 330 Conn. 909, 193 A.3d 560 (2018);
see also Practice Book § 61-9.
   The concurring and dissenting justice contends that
the Appellate Court abused its discretion in denying
the defendants’ motion to suspend the rules of practice
to permit a late appeal because ‘‘the barren state of the
law’’ gave the defendants an objectively reasonable,
good faith belief either (1) that the judgment was not
yet final when the court accepted the verdict, or (2) that
the plaintiffs’ subsequent motion for interest triggered
a new appeal period under Practice Book § 63-1 (c)
(1). Although we agree that an objectively reasonable
mistake of law may constitute good cause for filing a
late appeal, we disagree that the Appellate Court was
required to determine that the defendants’ untimeliness
was due to any such justifiable mistake of law in the
present case.
  With regard to the finality of the judgment, although
there were no appellate cases definitively holding that
unawarded offer of compromise interest does not delay
the finality of a judgment on the merits, our decision
today that it does not delay finality should come as no
surprise to the defendants. As we explained in part I
A of this opinion, this court’s decisions have uniformly
recognized that postverdict claims for relief delay final-
ity only if they are related to compensation and require
an assessment of the underlying merits of the case. See
Hylton v. Gunter, supra, 313 Conn. 485 n.12; Broadnax
v. New Haven, supra, 294 Conn. 297; footnote 9 of this
opinion and accompanying text. Offer of compromise
interest meets neither of these requirements. See Accet-
tullo v. Worcester Ins. Co., supra, 256 Conn. 673; Blake-
slee Arpaia Chapman, Inc. v. El Constructors, Inc.,
supra, 239 Conn. 742, 752. Thus, established final judg-
ment principles should have put the defendants’ counsel
on notice that offer of compromise interest is not a
type of relief that delays finality.14
   In fact, this court, in 2009, noted that undetermined
offer of compromise interest does not affect the finality
of the judgment. Earlington v. Anastasi, supra, 293
Conn. 196–97 n.3. Although that aspect of Earlington
was dictum, it was cited in a leading treatise on appel-
late practice for the proposition that ‘‘the lack of a
ruling on a claim for [offer of compromise interest under
§ 52-192a] does not deprive the court of appellate juris-
diction on an otherwise final judgment.’’ W. Horton &
K. Bartschi, Connecticut Practice Series: Connecticut
Rules of Appellate Procedure (2019–2020 Ed.) § 61-1,
p. 84, authors’ comments. Thus, to the extent that the
defendants claimed that they were confused about the
operation of our final judgment rules in this context,
the Appellate Court was well within its discretion to
regard such confusion as unreasonable.15 See Alliance
Partners, Inc. v. Voltarc Technologies, Inc., supra, 263
Conn. 212 (rejecting argument that mistake of law justi-
fied late appeal in part because correct rule was dis-
cussed in prior case law and cited in authoritative trea-
tise on appellate practice).
   Nor was the Appellate Court required to determine
that the defendants’ untimeliness was due to a reason-
able, albeit mistaken, belief that Practice Book § 63-1
(c) (1) provided them with a new appeal period. Nothing
in the text of § 63-1 (c) (1), or our case law interpreting
it, remotely suggests that a postjudgment motion for
mandatory interest, such as the one that the plaintiffs
filed on November 8, 2016, alters any aspect of the
underlying judgment. Although there was no prior
appellate decision holding that § 63-1 (c) (1) does not
apply to this type of motion, the absence of a case
directly on point, although something that the Appellate
Court could consider,16 does not mean that there was
‘‘confusion’’ in the law to such an extent as to render
the Appellate Court’s refusal to hear a late appeal a
manifest abuse of discretion.17
   The present case is similar in many respects to Alli-
ance Partners, Inc. In that case, this court concluded
that the Appellate Court did not abuse its discretion in
denying an appellant’s motion for permission to file a
late appeal when the appeal was filed one day after the
deadline and the justifications proffered by the appel-
lant in its motion—that the rules of practice governing
how to calculate the twenty day appeal period were
confusing—were unpersuasive. Id., 211–12. This court
explained that there was ‘‘no reasonable basis’’ for the
appellant’s confusion in light of prior case law and
Practice Book § 63-2, which ‘‘clearly indicate[d]’’ the
way to calculate the twenty day period. Id.
   We disagree with the concurring and dissenting jus-
tice’s attempts to distinguish Alliance Partners, Inc. As
in that case, we see no reasonable basis, in light of our
prior discussion in this opinion, for the defendants’
claimed belief that there was no appealable final judg-
ment when the trial court accepted the verdict on Octo-
ber 28, 2016, or that the plaintiffs’ subsequent motion
for offer of compromise and postjudgment interest trig-
gered a new appeal period. Additionally, by disallowing
an appeal filed just one day after the deadline, even
though there is a statutory right to appeal and the twenty
day period is not jurisdictional, an inescapable lesson
from Alliance Partners, Inc., is that adhering to the
Appellate Court’s policy of denying untimely appeals
in the absence of exceptional circumstances is one that
this court takes seriously.
   Finally, we disagree with the defendants that the size
of the verdict, $4.2 million, renders the Appellate
Court’s refusal to hear the appeal an abuse of discretion,
particularly in light of the wholly inadequate explana-
tions proffered by the defendants for why they failed
to appeal until approximately one month after the dead-
line. To be sure, this court has recognized that an
‘‘unyielding policy requiring strict adherence to an
appellate limitation period—no matter how severe or
unfair the consequences—does not serve the interests
of justice.’’ Banks v. Thomas, 241 Conn. 569, 586, 698
A.2d 268 (1997). Nonetheless, the principal question
is whether the defendants have met their burden of
‘‘establish[ing] good cause for [their] failure to file a
timely appeal.’’ Alliance Partners, Inc. v. Voltarc Tech-
nologies, Inc., supra, 263 Conn. 211. They plainly have
not done so. Although the gravity of the consequences
of a dismissal to the appealing party is not wholly irrele-
vant to the good cause analysis, we are not persuaded
that, under the circumstances of the present case, the
size of the verdict, in and of itself, compels the conclu-
sion that the Appellate Court abused its discretion.18
   In summary, in light of our limited scope of review,
the Appellate Court’s well known policy of managing
its own crowded docket, and the lack of any persuasive
justification for the late filing, we cannot conclude that
the Appellate Court manifestly abused its broad discre-
tion or worked injustice by determining that the defen-
dants had failed to establish good cause under Practice
Book §§ 60-2 (5) and 60-3. See id., 210 (‘‘[r]eversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done’’ (internal
quotation marks omitted)). Whether we might have
exercised our discretion differently is not the question
before us. We reiterate, however, our observation in
Alliance Partners, Inc., that our decision in the present
case ‘‘does not mean . . . that any exercise of discre-
tion by the Appellate Court in denying [a motion for
permission to file] a late appeal will find a welcoming
eye in this court. . . . Our decision in the present case
means only that each case must stand or fall on its own
merits; and the merits in this case do not persuade us
that the Appellate Court abused its discretion.’’ (Cita-
tions omitted.) Id., 214–15.
   The judgment of the Appellate Court is affirmed.
  In this opinion McDONALD, KAHN and ECKER,
Js., concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** June 3, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Although the complaint refers to Jenniyah Georges as the named plaintiff,
it is clear that the only proper, remaining plaintiff is Leoma, who, together
with Jean Georges, brought this action as the next friend of Jenniyah
Georges. See DiPietro v. Farmington Sports Arena, LLC, 123 Conn. App.
583, 585 n.1, 2 A.3d 963 (2010), rev’d on other grounds, 306 Conn. 107, 49
A.3d 951 (2012); see also Mendillo v. Board of Education, 246 Conn. 456,
460 n.3, 717 A.2d 1177 (1998) (recognizing general rule that minor children
may bring action only by way of parent or next friend), overruled in part
on other grounds by Campos v. Coleman, 319 Conn. 36, 123 A.3d 854 (2015).
Leoma also brought claims against the defendants in her individual capacity,
seeking damages for emotional distress. The jury returned a verdict for the
defendants with respect to these claims, which are not at issue in this appeal.
Jean Georges, Jenniyah Georges’ father, also was originally named as a
plaintiff in both his representative and individual capacities but subsequently
withdrew from this action. We refer to Leoma and Jenniyah Georges individu-
ally by name and collectively as the plaintiffs.
   2
     See General Statutes § 52-192a (a); Practice Book § 17-16.
   3
     General Statutes § 52-192a (c) provides in relevant part: ‘‘After trial the
court shall examine the record to determine whether the plaintiff made an
offer of compromise which the defendant failed to accept. If the court
ascertains from the record that the plaintiff has recovered an amount equal
to or greater than the sum certain specified in the plaintiff’s offer of compro-
mise, the court shall add to the amount so recovered eight per cent annual
interest on said amount . . . . The interest shall be computed from the
date the complaint in the civil action . . . was filed with the court if the
offer of compromise was filed not later than eighteen months from the filing
of such complaint . . . .’’ See Practice Book § 17-18 (providing for identical
computation method).
   4
     General Statutes § 37-3b provides in relevant part: ‘‘(a) For a cause of
action arising on or after May 27, 1997, interest at the rate of ten per cent
a year, and no more, shall be recovered and allowed in any action to recover
damages for injury to the person, or to real or personal property, caused
by negligence, computed from the date that is twenty days after the date
of judgment or the date that is ninety days after the date of verdict, whichever
is earlier, upon the amount of the judgment. . . .’’
   5
     As to the jury verdict, the defendants claimed that the court had improp-
erly admitted certain expert testimony and provided the jury with an incor-
rect instruction on damages.
   6
     Practice Book § 60-2 provides in relevant part: ‘‘[The court] may . . .
upon motion of any party . . . (5) order that a party for good cause shown
may file a late appeal . . . unless the court lacks jurisdiction to allow the
late filing . . . .’’ Although § 60-2 was amended in October, 2017, to take
effect in January, 2018, that amendment has no bearing on the merits of
this appeal. In the interest of simplicity, we refer to the current version of
§ 60-2.
   7
     Practice Book § 60-3 provides: ‘‘In the interest of expediting decision,
or for other good cause shown, the court in which the appellate matter is
pending may suspend the requirements or provisions of any of these rules
on motion of a party or on its own motion and may order proceedings in
accordance with its direction.’’ Although § 60-3 was amended in October,
2017, to take effect in January, 2018, that amendment has no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
version of § 60-3.
   8
     We granted the defendants’ petition for certification to appeal, limited
to the following issues: (1) ‘‘Did the Appellate Court properly dismiss that
portion of the defendants’ appeal relating to the judgment rendered on
October 28, 2016?’’ And (2) ‘‘[d]id the Appellate Court abuse its discretion
when it denied the defendants’ motion to [suspend the rules of practice to
permit] a late appeal?’’ Georges v. OB-GYN Services, P.C., 330 Conn. 905,
192 A.3d 426 (2018).
   9
     In concluding in Balf Co. that claims for discretionary prejudgment
interest can postpone the rendering of an appealable final judgment, this
court distinguished between claims for that type of relief and claims for
attorney’s fees, which this court had previously held in Paranteau v. DeVita,
208 Conn. 515, 522–23, 544 A.2d 634 (1988), do not affect finality. See Balf
Co. v. Spera Construction Co., supra, 222 Conn. 214–15; see also footnote
10 of this opinion. Adopting the United States Supreme Court’s reasoning
in Osterneck v. Ernst & Whinney, 489 U.S. 169, 175–77, 109 S. Ct. 987, 103
L. Ed. 2d 146 (1989), this court observed: ‘‘First, unlike attorney’s fees, which
at common law were regarded as an element of costs and therefore not
part of the merits judgment . . . prejudgment interest traditionally has been
considered part of the compensation due [the] plaintiff. Second, unlike a
request for attorney’s fees or a motion for costs, a motion for discretionary
prejudgment interest does not rais[e] issues wholly collateral to the judgment
in the main cause of action . . . nor does it require an inquiry wholly
separate from the decision on the merits . . . . In deciding if and how
much prejudgment interest should be granted, a [trial] court must examine—
or in the case of a postjudgment motion, reexamine—matters encompassed
within the merits of the underlying action. . . . Third, the conclusion that
a postjudgment motion for discretionary prejudgment interest postpones
the finality of a judgment on the merits helps further the important goal
of avoiding piecemeal appellate review of judgments.’’ (Citation omitted;
internal quotation marks omitted.) Balf Co. v. Spera Construction Co.,
supra, 214–15.
   10
      Under the bright-line rule of Paranteau, requests for attorney’s fees
categorically ‘‘will be treated separately’’ from decisions on the merits
regardless of whether the ‘‘particular . . . claim for attorney’s fees was
collateral to, or an integral part of, the judgment on the merits.’’ Paranteau
v. DeVita, supra, 208 Conn. 522–23; see also Hylton v. Gunter, supra, 313
Conn. 483–84; Benvenuto v. Mahajan, 245 Conn. 495, 498–500, 715 A.2d 743
(1998). But see Hylton v. Gunter, supra, 485 n.13 (noting that ‘‘attorney’s
fees that themselves form the basis of a plaintiff’s claim for compensatory
damages, such as those occasioned by an insurer’s breach of its duty to
defend, are conceptually different and must be established in order to have
an appealable final judgment’’).
   11
      Practice Book § 63-1 (c) (1) provides in relevant part: ‘‘Motions that, if
granted, would render a judgment, decision or acceptance of the verdict
ineffective include, but are not limited to, motions that seek: the opening
or setting aside of the judgment; a new trial; the setting aside of the verdict;
judgment notwithstanding the verdict; reargument of the judgment or deci-
sion; collateral source reduction; additur; remittitur; or any alteration of
the terms of the judgment.
   ‘‘Motions that do not give rise to a new appeal period include those that
seek: clarification or articulation, as opposed to alteration, of the terms of
the judgment or decision; a written or transcribed statement of the trial
court’s decision; or reargument of a motion listed in the previous paragraph.
. . .’’ (Emphasis added.)
   12
      The concurring and dissenting justice dilutes our deferential standard
of review of the Appellate Court’s ruling on a motion for permission to file
a late appeal to the point of being virtually indistinguishable from plenary
review. Specifically, according to the concurring and dissenting justice, if this
court can discern on appeal an ‘‘objectively reasonable basis for confusion,
uncertainty or mistake about when the appeal period has run or has been
tolled,’’ and ‘‘no other factors weigh against granting the motion,’’ then the
Appellate Court necessarily abused its discretion in failing to find good
cause for the late appeal. Although objectively reasonable confusion about
the operation of our appellate rules certainly is a factor to consider when
reviewing the Appellate Court’s decision to deny a motion for permission
to file a late appeal, we disagree that this or any other factor is dispositive.
Rather, abuse of discretion review mandates that we make ‘‘every reasonable
presumption . . . in favor of the correctness of the [Appellate Court’s]
ruling.’’ (Internal quotation marks omitted.) Alliance Partners, Inc. v. Voltarc
Technologies, Inc., supra, 263 Conn. 210. More to the point, as we explain
subsequently in the body of this opinion, the Appellate Court was justified
in concluding that the defendants’ proffered explanations for their confusion
about the date final judgment was rendered or when the appeal period
began to run did not amount to good cause to excuse their untimely appeal.
   13
      Contrary to the concurring and dissenting justice’s suggestion, we are
not advocating for an ‘‘ ‘appeal early and often’ approach’’ to appellate
litigation. Footnote 14 of the concurring and dissenting opinion. Nor did
this court endorse such an approach in Alliance Partners, Inc., by making
the observation that ‘‘it is difficult to see why, if the plaintiff was even
somewhat confused about [the proper method for calculating the twenty
day appeal period] . . . it nonetheless opted to wait for the potential twenty-
first day to file [its appeal], rather than to take the obviously safer route
and file on the potential twentieth day.’’ Alliance Partners, Inc. v. Voltarc
Technologies, Inc., supra, 263 Conn. 212.
   14
      Relying on Nolan v. Milford, 86 Conn. App. 817, 819, 862 A.2d 879 (2005),
the concurring and dissenting justice contends that there was ‘‘at least a
straight-faced argument’’ that final judgment was not rendered until the trial
court resolved the parties’ dispute as to the proper ‘‘end date’’ for calculating
the offer of compromise interest. We disagree. Nolan addressed discretion-
ary prejudgment interest under General Statutes § 37-3a; Nolan v. Milford,
supra, 818–19; which this court has long recognized must be awarded before
there can be an appealable final judgment. See Balf Co. v. Spera Construction
Co., supra, 222 Conn. 214–15; footnote 9 of this opinion and accompanying
text. The plaintiffs’ motion did not seek discretionary prejudgment interest
under § 37-3a but, rather, mandatory interest under §§ 37-3b and 52-192a.
Nolan does not suggest that claims for such awards delay the rendering of
an otherwise appealable final judgment.
   15
      The concurring and dissenting justice relies on additional aspects of
the trial court proceedings that, in its view, provided the defendants with
an objectively reasonable belief that the judgment was not final when the
verdict was accepted on October 28, 2016. First, the concurring and dis-
senting justice notes that the plaintiffs filed a motion to request the offer
of compromise interest even though trial courts are required to impose such
interest sua sponte without the need for a motion. We fail to see why this
would have added to the defendants’ confusion. If anything, we believe it
is objectively unreasonable to suspect that a claim for relief that must
automatically be awarded at the statutorily prescribed rate could affect the
finality of the judgment.
   Second, the concurring and dissenting justice contends that the plaintiffs’
motion for interest suggested that the plaintiffs themselves believed that
the judgment had not yet been rendered on October 28, 2016. He relies on
the following statement from the plaintiffs’ motion: ‘‘Section 52-192a (c)
directs the court to add 8 percent annual interest to the amount recovered
by the plaintiffs, running from the date the complaint in this action was
filed . . . to ninety days following the rendering of the verdict, which occurs
on January 26, 2017.’’ This is a true statement: January 26, 2017, is approxi-
mately ninety days after the verdict was returned on October 28, 2016. The
plaintiffs made the statement in the course of arguing for what they believed
the correct ‘‘end date’’ was for calculating the offer of compromise interest
when postjudgment interest under § 37-3b also is in play. Although this
argument reflected the plaintiffs’ understanding about how the competing
interest statutes operate, it does not suggest any confusion on the plaintiffs’
part about the date final judgment was rendered.
   16
      The concurring and dissenting justice asserts that, because the Appellate
Court denied the defendants’ motion to suspend the rules of practice to
permit a late appeal in an order without any explanation, ‘‘we have no idea
whether the Appellate Court considered the absence of on point case law
or whether it simply enforced deadlines in an uncompromising fashion.’’
Footnote 6 of the concurring and dissenting opinion. To the contrary, we
must indulge ‘‘every reasonable presumption . . . in favor of the correct-
ness of the [Appellate Court’s] ruling.’’ (Internal quotation marks omitted.)
Alliance Partners, Inc. v. Voltarc Technologies, Inc., supra, 263 Conn. 210.
Therefore, to the extent that the defendants raised the lack of pertinent
authority in their motion to suspend the rules of practice to permit a late
appeal, we must presume that the Appellate Court considered it in the
context of conducting a proper inquiry into whether there was good cause
for the defendants’ failure to file a timely appeal.
   17
      The concurring and dissenting justice contends that, in fashioning post-
judgment interest awards under § 37-3b, trial courts, at least arguably, have
discretion to determine the appropriate interest rate because the statute
does not mandate any particular rate but merely provides that interest shall
be calculated ‘‘at the rate of ten per cent a year, and no more . . . .’’ General
Statutes § 37-3b (a). Even if we assume, without deciding, that courts do
have such discretion, this could not reasonably have suggested to the defen-
dants that an award of § 37-3b interest ‘‘alter[s]’’ the judgment rendered in
connection with the jury’s award of compensatory damages so as to create
a new appeal period under Practice Book § 63-1 (c) (1). Indeed, this court
explained years before the defendants’ appeal that § 37-3b interest is separate
and distinct from compensatory damages awarded by a jury: ‘‘[I]nterest
pursuant to § 37-3b is computed only after and upon the amount of judgment.
It is calculated after the trier of fact has calculated the amount of damages
. . . . If, within twenty days, the defendant pays the damages awarded,
then no interest is due. . . . Interest accrues only if the damages are not
paid. An award of interest, therefore, first necessitates a factual finding of
a debt now due—a specific liquidated sum due. Thus, interest awarded
pursuant to § 37-3b is in addition to and based upon the amount of
damages as determined by the trier of fact. Postjudgment interest, therefore,
cannot be an element of damages.’’ (Citation omitted; emphasis altered;
internal quotation marks omitted.) Hicks v. State, supra, 297 Conn. 804. A
review of Hicks should have suggested to the defendants that the plaintiffs’
motion for § 37-3b interest did not alter the underlying judgment for purposes
of Practice Book § 63-1 (c) (1).
   18
      We note that the concurring and dissenting justice also contends that
‘‘the plaintiff[s] did not argue that [they] would have suffered any prejudice
or undue delay from the granting of permission to file a late appeal beyond
the delay normally associated with a timely filed appeal.’’ We read the
plaintiffs’ opposition to the defendants’ motion to suspend the rules of
practice to permit a late appeal, however, as arguing that allowing the late
appeal would cause undue delay and that they would be prejudiced because
the late appeal would further delay their access to the damages and interest
awards, which, given Jenniyah Georges’ debilitating injuries, ‘‘Jenniyah
[Georges] needs now.’’